DETAILED ACTION
This communication is in response to the claims filed on 10/26/2018
Application No: 16/172,163.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 21, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 recites “ A computer program product comprising code…,” where the only limitations in the claim as a whole are directed solely to the program which is purely a data structure and thus non-statutory subject matter. Data structures not claimed as embodied in a non-transitory computer readable medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer (i.e. a software program is merely a set of instructions capable of being executed by a computer, the software program itself is not a process. Further, the descriptions or expressions of the programs, are not physical “things,” they are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized). 
Further, see MPEP, Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held non-statutory). 
Therefore, since claim 21 taken as whole is directed to a "computer program per se” embodiment, the claim is rejected under 35 U.S.C 101 as ineligible.


Regarding claim 22, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 22 recites “ the computer program product is embodied on a computer-readable medium … and/or transmittable via a network…,” where the only limitations in the claim as a whole are directed solely to “a compute readable medium and/or a transmittable medium”, which can be signal per se, in view of the ordinary and customary meaning of computer readable medium. 
Specification [page 16, lines 15-20] state that “embodiments may also be implemented as computer program products, including a computer usable medium having a computer readable program code embodied therein, the computer readable program code adapted to execute a process as described in embodiments, wherein the computer usable medium may be a non-transitory medium”. 
Thus, specification is not limiting type of mediums, it is open ended. Further, the specification is not excluding propagation signals or carrier waves positively and clearly. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. 
Further, See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007- transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. (Also see “Subject Matter Eligibility of Computer Readable Media”, 1351 OG 212, and February 23, 2010.)
Therefore, the claim 22 is rejected under 35 U.S.C 101 as ineligible.
To overcome this rejection, the claim(s) may be amended to recite "A non-transitory computer readable medium" or "a non-transitory transmittable medium" .

 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 5984051 A) in view of SCHUSTER et al. (EP 2704105 A1). 

Regarding claim 1, Morgan teaches an apparatus ([col 1, lines 12-18], e.g. This invention relates to elevator service calls transmitted by electromagnetic radiation between the elevator system and a portable device (i.e. apparatus) borne by a user, with tags in the message which identify the floor and/or other location of the place where transmitted, and/or the car to which a call is assigned). [col 2, lines 62-65] , e.g. Referring now to FIG. 1, three floors of a building 20-22, each include an elevator landing 23-25, corresponding entrance corridors 26-28, and other corridors 29-31. Each of the corridors 26-28 has corresponding prompt beacons 32-37 that periodically (several times per second) transmit a prompt to alert personal devices carried by passengers (i.e. an apparatus comprising a transmitter/receiver) that the general proximity of the elevators has been reached. The prompt is electromagnetic radiation, which may be selected from various available bands, such as 125 KHz or 315 MHz. Each of the elevator landings 23-25 has an electromagnetic transceiver 39-41 which can both transmit and receive messages by means of electromagnetic radiation), comprising: 
a receiver for receiving identifiers ([col 3, lines 45-55], Fig. 1, e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41 (or a receiver positioned in any other suitable way), which includes the location of the beacon, the ID number of the device (person, i.e. a receiver for receiving identifiers) and any request for a destination floor different from the default floor), and 
a controller ([col 4, lines 11-15], Fig. 1, e.g. Once the transceivers 39, 40 have received messages indicative of the bearer's verbal response, the dispatcher (i.e. controller) of the elevator system, which may be any conventional dispatcher, enters a hall call for the corresponding floor (that is, floor 3 for person 43 and floor 4 for person 44), 
wherein the controller is configured: 
to determine whether the receiver has received an object identifier ([col 3, lines 45-50], Fig. 2, e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41 (or a receiver positioned in any other suitable way), which includes the location of the beacon, the ID number of the device (person) and any request for a destination floor (i.e. the controller is configured to determine whether the receiver has received an object identifier). [col 3, lines 50-55] In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier));
to create, in case the receiver has received the object identifier, entry control information based on the object identifier ([col 3, lines 45-50], Fig. 2, e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41, which includes the location of the beacon, the ID number of the device (person) and any request for a destination floor (i.e. to create, entry control information based on the object identifier transmitted to the dispatcher). [col 3, lines 50-55] In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier, creating entry control information based on the object identifier)).

Morgan teaches that the dispatcher of the elevator system, which may be any conventional dispatcher, enters a hall call for the corresponding floor (that is, floor 3 for person 43 and floor 4 for person 44), and also enters a destination request for the indicated floor (floor 9 for person 43) or whereas the person 44 has requested the elevator, and decides to go to his default floor. However, Morgan differs from the claimed invention in not specifically and clearly describing wherein to create, in case the receiver has not received the object identifier, the entry control information based on default information. 

However, in the analogous field of endeavor, SCHUSTER teaches wherein to create, in case the receiver has not received the object identifier, the entry control information based on default information ([0025], e.g. in particular embodiments, the user does not receive travel information in a method act 430. Instead, the user is allowed to pass through a door or other barrier as a result of presenting the portable device to the reader (e.g., the door is unlocked, the barrier is opened). [0026] Depending on the user's journey and the configuration of the area through which the journey passes, a user can present the portable electronic device to more than one reader. For example, the user could present the device to a reader at an elevator (i.e. object identifier) destination call terminal to receive an appropriate elevator assignment (i.e. reader scans the portable device, and automatically (i.e. without manually calling elevator) determines default actions). During the journey, the user could also present the device to a reader at a guidance computer, which then tells the user which direction to go next. The user could also present the device to a reader at a lock to be allowed to pass through a door). [0023] The travel information can comprise, for example, a direction in which the user should move, an elevator assignment, a door which the user should pass through, and/or other information that guides the user to the user's destination. For example, a display coupled to the reader could show the phrase, "TURN LEFT AND WALK 50 METERS." Or, the display could show the phrase, "PLEASE ENTER ELEVATOR B." Or, the display could show the phrase, "PLEASE USE DOOR NUMBER 2." Such information can also be communicated by sound. Travel information can be determined by a guidance computer or another device). Along with the travel information being communicated, corresponding instructions can be sent to appropriate systems. For example, in various embodiments, the reader can: instruct an elevator control system to serve a destination call for the user (i.e. to create, in case the receiver has not received the object identifier, the entry control information based on default information)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of SCHUSTER within the method of Morgan. The motivation to combine references is that the combined method provides a portable electronic device to read destination information automatically at a starting location and guiding a user in a building. When a user visits a location (e.g., a building), directions provided by a machine can help the user reach a given destination. Navigation devices relying on satellite data (e.g., Global Positioning System (GPS) devices) are sometimes not effective in locations where an adequate satellite signal cannot be easily received, including underground locations or locations in a building (See SCHUSTER [0001, 0002]). 
 
Regarding claim 2, Morgan in view of SCHUSTER teaches all the limitations of claim 1. Morgan further teaches wherein the apparatus is or is part of a mobile device, and the apparatus further comprises: a transmitter for sending the created entry control information to an elevator control system or a door key control system ([col 1, lines 10-18], e.g. This invention relates to elevator service calls transmitted by electromagnetic radiation between the elevator system and a portable device (i.e. mobile device with transmitter and receiver) borne by a user, with tags in the message which identify the floor and/or other location of the place where transmitted, and/or the car to which a call is assigned).

Regarding claim 3, Morgan in view of SCHUSTER teaches all the limitations of claim 1. Morgan further teaches wherein the apparatus is or is part of an elevator control system or a door key control system, and wherein the receiver is configured to receive a user identifier ([col 3, lines 45-55], e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41 (or a receiver positioned in any other suitable way), which includes the location of the beacon, the ID number of the device (person, i.e. receiver is configured to receive a user identifier) and any request for a destination floor ), 
wherein the controller is configured to determine, in case the receiver has received the user identifier, whether the receiver has received the object identifier ([col 3, lines 45-50], Fig. 2, e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41 (or a receiver positioned in any other suitable way), which includes the location of the beacon, the ID number of the device (person) and any request for a destination floor (i.e. the controller is configured to determine whether the receiver has received an object identifier). [col 3, lines 50-55], In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier)).

Regarding claim 4, Morgan in view of SCHUSTER teaches all the limitations of claim 3. Morgan further teaches wherein the controller is configured to determine whether the user identifier and the object identifier correspond to each other ([col 3, lines 50-55], e.g. In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator object identifier, correspond to each other)).

Regarding claim 5, Morgan in view of SCHUSTER teaches all the limitations of claim 1. Morgan further teaches wherein to create object related destination indication information as the entry control information when the object identifier is received ([col 3, lines 45-50], Fig. 2, e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41 (or a receiver positioned in any other suitable way), which includes the location of the beacon, the ID number of the device (person) and any request for a destination floor (i.e. the controller is configured to determine whether the receiver has received an object identifier). [col 3, lines 50-55], In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier, correspond to each other)).

SCHUSTER further teaches wherein the entry control information comprises destination indication information for an elevator, and wherein the controller is configured to create default destination indication information as the entry control information when no object identifier is received ([0025], e.g. in particular embodiments, the user does not receive travel information in a method act 430. Instead, the user is allowed to pass through a door or other barrier as a result of presenting the portable device to the reader (e.g., the door is unlocked, the barrier is opened). [0026] Depending on the user's journey and the configuration of the area through which the journey passes, a user can present the portable electronic device to more than one reader. For example, the user could present the device to a reader at an elevator (i.e. object identifier) destination call terminal to receive an appropriate elevator assignment (i.e. reader scans the portable device, and automatically (i.e. without manually calling elevator) determines default destination actions). During the journey, the user could also present the device to a reader at a guidance computer, which then tells the user which direction to go next).

The motivation to combine reference of SCHUSTER within the method of Morgan before the effective filing date of the invention is that the new method provides the user guidance that can further comprise automatically sending a command to a guidance computer based on the route, and the method can also further comprise automatically sending a command to an access control system based on the route. The user guidance method can also comprise automatically sending a command to an elevator system control based on the route (see SCHUSTER [0007]).

Regarding claim 7, Morgan in view of SCHUSTER teaches all the limitations of claim 1. Morgan further teaches wherein the entry control information to be created based on the object identifier is configurable by a user ([col 3, lines 50-55], e.g. In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier configurable by the user)).

Regarding claim 8, Morgan a system ([col 1, lines 12-18], e.g. This invention relates to elevator service calls transmitted by electromagnetic radiation between the elevator system and a portable device borne by a user, with tags in the message which identify the floor and/or other location of the place where transmitted, and/or the car to which a call is assigned) , comprising:
a object device for providing the object identifier ([col 3, lines 15-30], e.g. In response to the audible prompt, as is shown in FIG. 2, the persons 43 and 44 desirous of entering an elevator will respond verbally. On the fourth floor, the person 44 simply says "elevator", which causes the verbal remote control device borne by him to transmit, electromagnetically, a message which includes information such as "elevator requested", the name of the beacon to which the device is responding (either 3-EAST or 4-EAST in the example) the identification number of the device (either k or j in the example of FIG. 2, i.e. elevator object device for providing the object identifier), and whether or not the bearer has indicated a desire to go to a floor other than the floor that the bearer normally goes to, referred to as the default floor herein); and the apparatus according to claim 1 (See citation of claim 1 and motivation).

Regarding claim 9, Morgan in view of SCHUSTER teaches all the limitations of claim 8. Morgan further teaches wherein the object device comprises a transmitter for transmitting the object identifier or means for providing a radio frequency identification ([col 2, lines 60-65], e.g. Referring now to FIG. 1, three floors of a building 20-22, each include an elevator landing 23-25, corresponding entrance corridors 26-28, and other corridors 29-31. Each of the corridors 26-28 has corresponding prompt beacons 32-37 (i.e. the object device comprises a transmitter for transmitting the object identifier) that periodically (several times per second) transmit a prompt to alert personal devices carried by passengers (not shown in FIG. 1) that the general proximity of the elevators has been reached. [col 3, lines 50-55] In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier)).

Regarding claim10, Morgan in view of SCHUSTER teaches all the limitations of claim 8. Morgan further teaches wherein the object device is a tag which can be removably attached to an object ([col 2, lines 60-65], e.g. Referring now to FIG. 1, Each of the corridors 26-28 has corresponding prompt beacons 32-37 (i.e. the object device is a tag which can be removably attached to an object ) that periodically (several times per second) transmit a prompt to alert personal devices carried by passengers (not shown in FIG. 1) that the general proximity of the elevators has been reached. [col 3, lines 50-55], In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier, correspond to each other)).

Regarding claim 11, Morgan teaches a method ([col 1, lines 12-18], e.g. This invention relates to elevator service calls transmitted by electromagnetic radiation between the elevator system (i.e. system performing method steps) and a portable device (i.e. apparatus) borne by a user, with tags in the message which identify the floor and/or other location of the place where transmitted, and/or the car to which a call is assigned). [col 2, lines 62-65] , e.g. Referring now to FIG. 1, three floors of a building 20-22, each include an elevator landing 23-25, corresponding entrance corridors 26-28, and other corridors 29-31. Each of the corridors 26-28 has corresponding prompt beacons 32-37 that periodically (several times per second) transmit a prompt to alert personal devices carried by passengers (i.e. an apparatus comprising a transmitter/receiver) that the general proximity of the elevators has been reached. The prompt is electromagnetic radiation, which may be selected from various available bands, such as 125 KHz or 315 MHz. Each of the elevator landings 23-25 has an electromagnetic transceiver 39-41 which can both transmit and receive messages by means of electromagnetic radiation), comprising the steps of:
determining whether a receiver has received an object identifier ([col 3, lines 45-55], Fig. 2, e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41 (or a receiver positioned in any other suitable way), which includes the location of the beacon, the ID number of the device (person) and any request for a destination floor (i.e. the controller is configured to determine whether the receiver has received an object identifier). [col 3, lines 50-55], In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier));
 	creating, in case the receiver has received the object identifier, entry control information based on the object identifier ([col 3, lines 45-50], Fig. 2, e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41, which includes the location of the beacon, the ID number of the device (person) and any request for a destination floor (i.e. to create, entry control information based on the object identifier transmitted to the dispatcher). [col 3, lines 50-55] In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier, creating entry control information based on the object identifier)).

Morgan teaches that the dispatcher of the elevator system, which may be any conventional dispatcher, enters a hall call for the corresponding floor (that is, floor 3 for person 43 and floor 4 for person 44), and also enters a destination request for the indicated floor (floor 9 for person 43) or whereas the person 44 has requested the elevator, and decides to go to his default floor. However, Morgan differs from the claimed invention in not specifically and clearly describing wherein creating, in case the receiver has not received the object identifier, the entry control information based on default information.

However, in the analogous field of endeavor, SCHUSTER teaches wherein creating, in case the receiver has not received the object identifier, the entry control information based on default information ([0025], e.g. in particular embodiments, the user does not receive travel information in a method act 430. Instead, the user is allowed to pass through a door or other barrier as a result of presenting the portable device to the reader (e.g., the door is unlocked, the barrier is opened). [0026] Depending on the user's journey and the configuration of the area through which the journey passes, a user can present the portable electronic device to more than one reader. For example, the user could present the device to a reader at an elevator (i.e. object identifier) destination call terminal to receive an appropriate elevator assignment (i.e. reader scans the portable device, and automatically (i.e. without manually calling elevator) determines default actions). During the journey, the user could also present the device to a reader at a guidance computer, which then tells the user which direction to go next. The user could also present the device to a reader at a lock to be allowed to pass through a door). [0023] The travel information can comprise, for example, a direction in which the user should move, an elevator assignment, a door which the user should pass through, and/or other information that guides the user to the user's destination. For example, a display coupled to the reader could show the phrase, "TURN LEFT AND WALK 50 METERS." Or, the display could show the phrase, "PLEASE ENTER ELEVATOR B." Or, the display could show the phrase, "PLEASE USE DOOR NUMBER 2." Such information can also be communicated by sound. Travel information can be determined by a guidance computer or another device). Along with the travel information being communicated, corresponding instructions can be sent to appropriate systems. For example, in various embodiments, the reader can: instruct an elevator control system to serve a destination call for the user (i.e. to create, in case the receiver has not received the object identifier, the entry control information based on default information)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of SCHUSTER within the method of Morgan. The motivation to combine references is that the combined method provides a portable electronic device to read destination information automatically at a starting location and guiding a user in a building. When a user visits a location (e.g., a building), directions provided by a machine can help the user reach a given destination. Navigation devices relying on satellite data (e.g., Global Positioning System (GPS) devices) are sometimes not effective in locations where an adequate satellite signal cannot be easily received, including underground locations or locations in a building (See SCHUSTER [0001, 0002]). 

Regarding claim 12, Morgan in view of SCHUSTER teaches all the limitations of claim 11. Morgan further teaches wherein the method is carried out in a mobile device, and wherein the method further comprises: sending the created entry control information to an elevator control system or a door key control system ([col 1, lines 10-18], e.g. This invention relates to elevator service calls transmitted by electromagnetic radiation between the elevator system and a portable device (i.e. mobile device with transmitter and receiver) borne by a user, with tags in the message which identify the floor and/or other location of the place where transmitted, and/or the car to which a call is assigned).

Regarding claim 13, Morgan in view of SCHUSTER teaches all the limitations of claim 11. Morgan further teaches wherein the method is carried out in an elevator control system or a door key control system, and wherein the receiver is configured to receive a user identifier ([col 3, lines 45-55], e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41 (or a receiver positioned in any other suitable way), which includes the location of the beacon, the ID number of the device (person, i.e. receiver is configured to receive a user identifier) and any request for a destination floor ),
 wherein the method further comprises: determining, in case the receiver has received the user identifier, whether the receiver has received the object identifier ([col 3, lines 45-50], Fig. 2, e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41 (or a receiver positioned in any other suitable way), which includes the location of the beacon, the ID number of the device (person) and any request for a destination floor (i.e. the controller is configured to determine whether the receiver has received an object identifier). [col 3, lines 50-55], In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier)).

Regarding claim 14, Morgan in view of SCHUSTER teaches all the limitations of claim 13. Morgan further teaches wherein further comprising: determining whether the user identifier and the object identifier correspond to each other ([col 3, lines 50-55], e.g. In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator object identifier, correspond to each other)).

Regarding claim 15, Morgan in view of SCHUSTER teaches all the limitations of claim 11. Morgan further teaches wherein 
creating object related destination indication information as the entry control information when the object identifier is received ([col 3, lines 45-50], Fig. 2, e.g. When each verbal remote control device has received a verbal reply from the person who is carrying it, it will transmit a corresponding message to a landing transceiver 39, 40, 41 (or a receiver positioned in any other suitable way), which includes the location of the beacon, the ID number of the device (person) and any request for a destination floor (i.e. the controller is configured to determine whether the receiver has received an object identifier). [col 3, lines 50-55], In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier, correspond to each other)).

SCHUSTER further teaches wherein the entry control information comprises destination indication information for an elevator, and wherein the method further comprises: creating default destination indication information as the entry control information when no object identifier is received ([0025], e.g. in particular embodiments, the user does not receive travel information in a method act 430. Instead, the user is allowed to pass through a door or other barrier as a result of presenting the portable device to the reader (e.g., the door is unlocked, the barrier is opened). [0026] Depending on the user's journey and the configuration of the area through which the journey passes, a user can present the portable electronic device to more than one reader. For example, the user could present the device to a reader at an elevator (i.e. object identifier) destination call terminal to receive an appropriate elevator assignment (i.e. reader scans the portable device, and automatically (i.e. without manually calling elevator) determines default destination actions). During the journey, the user could also present the device to a reader at a guidance computer, which then tells the user which direction to go next).

The motivation to combine reference of SCHUSTER within the method of Morgan before the effective filing date of the invention is that the new method provides the user guidance that can further comprise automatically sending a command to a guidance computer based on the route, and the method can also further comprise automatically sending a command to an access control system based on the route. The user guidance method can also comprise automatically sending a command to an elevator system control based on the route (see SCHUSTER [0007]).

Regarding claim 17, Morgan in view of SCHUSTER teaches all the limitations of claim 11. Morgan further teaches wherein the entry control information to be created based on the object identifier is configurable by a user ([col 3, lines 50-55], e.g. In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier configurable by the user)).

Regarding claim 18, Morgan in view of SCHUSTER teaches all the limitations of claim 11. Morgan further teaches wherein the object identifier is provided by an object device ([col 3, lines 15-30], e.g. In response to the audible prompt, as is shown in FIG. 2, the persons 43 and 44 desirous of entering an elevator will respond verbally. On the fourth floor, the person 44 simply says "elevator", which causes the verbal remote control device borne by him to transmit, electromagnetically, a message which includes information such as "elevator requested", the name of the beacon to which the device is responding (either 3-EAST or 4-EAST in the example) the identification number of the device (either k or j in the example of FIG. 2, i.e. elevator object device for providing the object identifier), and whether or not the bearer has indicated a desire to go to a floor other than the floor that the bearer normally goes to, referred to as the default floor herein).

Regarding claim 19, Morgan in view of SCHUSTER teaches all the limitations of claim 18. Morgan further teaches wherein the object device comprises a transmitter for transmitting the object identifier or means for providing a radio frequency identification ([col 2, lines 60-65], e.g. Referring now to FIG. 1, three floors of a building 20-22, each include an elevator landing 23-25, corresponding entrance corridors 26-28, and other corridors 29-31. Each of the corridors 26-28 has corresponding prompt beacons 32-37 (i.e. the object device comprises a transmitter for transmitting the object identifier) that periodically (several times per second) transmit a prompt to alert personal devices carried by passengers (not shown in FIG. 1) that the general proximity of the elevators has been reached. [col 3, lines 50-55] In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier)).

Regarding claim 20, Morgan in view of SCHUSTER teaches all the limitations of claim 18. Morgan further teaches wherein the object device is a tag which can be removably attached to an object ([col 2, lines 60-65], e.g. Referring now to FIG. 1, Each of the corridors 26-28 has corresponding prompt beacons 32-37 (i.e. the object device is a tag which can be removably attached to an object ) that periodically (several times per second) transmit a prompt to alert personal devices carried by passengers (not shown in FIG. 1) that the general proximity of the elevators has been reached. [col 3, lines 50-55], In FIG. 2, the device borne by person 43 transmits a message identifying the person as that person (i.e. user identifier ) on the east end of the third floor (i.e. location), having an assigned ID=k, and requesting service to the 9th floor (i.e. elevator as an object identifier, correspond to each other)).

Regarding claim 21, Morgan teaches a computer program product comprising code means for performing ([col 1, lines 1-1], e.g. The first of these is utilizing destination calls, by which the passenger does not simply call an elevator to his floor, but at the same time informs the elevator of the intended destination floor. This allows the dispatcher (typically a suitably programmed computer) to allocate the call to the most appropriate car, taking into account not only the origin, but also the destination of the passenger),
 the method according to claim 11(See citation of claim 11 and motivation), when run on a processing means processor or module.

Regarding claim 22, Morgan in view of SCHUSTER teaches all the limitations of claim 21. SCHUSTER further teaches wherein the computer program product is embodied on a computer-readable medium, and/or the computer program product is directly loadable into the internal memory of the computer and/or transmittable via a network by means of at least one of upload, download and push procedures ([0010], e.g. At least some embodiments of the disclosed methods can be implemented using a computer or computer-based device that performs one or more method acts, the computer or computer-based device having read instructions for performing the method acts from one or more computer-readable storage media (i.e. embodied on a computer-readable memory medium). The computer-readable storage media can comprise, for example, one or more optical disks, volatile memory components (such as DRAM or SRAM) and/or nonvolatile memory components (such as hard drives, Flash RAM or ROM). The computer-readable storage media do not cover pure transitory signals. The methods disclosed herein are not performed solely in the human mind).

The motivation to combine reference of SCHUSTER within the method of Morgan before the effective filing date of the invention is that the new method provides a technique for 
destination call control that allows the destination floor of a passenger to be determined before the passenger enters the elevator car , thus improving efficiency and saving considerable passenger time (see SCHUSTER [0013]).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record  
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Hale; Charles F. (US-6397976-B1) - Automatic elevator destination call processing.
Zaharia; Vlad. (US-20060065490-A1) - Automatic destination entry system with override capability.
Puskala; Aapo (US-7552800-B2) – Method and call system for remotely communicating with an elevator in prediction of a passenger.
Makela; Marjukka (US-7766129-B2) – Elevator control system.
Rusanen; Niko (US-8151942-B2) - Configurable communication system for a building.
 SALMIKUUKKA; Jukka (US-20150321881-A1) – APPARATUS AND A METHOD FOR ELEVATOR ALLOCATION USING A MAGNETIC FIELD MAP IN AN ELEVATOR SYSTEM.
Blom; Jan O. (US-9323232-B2) - Transportion remote call system based on passenger geo-routines.
Fang; Hui (US-10055657-B2) - Depth sensor based passenger detection.
Colombano; Claudio (US-10173862-B2) – Method for operating an elevator control device including sending an authorization code.
MacDonald; Patrick J. (US-20160152439-A1) - SYSTEM AND METHOD FOR INTERFACING DESTINATION ENTRY SYSTEM WITH BUILDING SECURITY.
Kshirsagar; Sachin R. (US-20090014516-A1) - AUTOMATIC GUIDANCE OF VISITOR IN NEW FACILITY THROUGH ACCESS CONTROL SYSTEM INTEGRATION WITH LCD DISPLAY.
FRIEDLI P (EP-1024103-A1) - Method for use of an elevator installation.
BARNES G (WO-2015012787-A1) - SYSTEM AND METHOD FOR INTERFACING DESTINATION ENTRY SYSTEM WITH BUILDING SECURITY.
 STRANIERI P A (WO-0075062-A1) - SELECTIVE, AUTOMATIC ELEVATOR CALL REGISTERING SYSTEM.
 BAHJAT Z (WO-2006001804-A2) - VOICE REQUEST ELEVATOR ALLOCATION AND PASSENGER DISPLAY.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645